VICKERY, P. J.
Epitomized Opinion
Action by Haas charging certain irregularities in management of the business of the Forest City Invest. Co. and specifically charging that Witt had mismanaged the business of the company and’committed specific irregularities; that the company was insolvent and requested the appointment of a receiver and accounting by Witt. On motion for appointment of a receiver the judge found that the company was not insolvent, but that due to the existence of certain irregularities that needed investigating the court appointed a receiver. On petition in error the court of appeals reversed the judgment of the court below, holding:
That the appointment of a receiver is usually ancillary to some other relief, and the only relief sought in this action other than the appointing of a receiver is an accounting against Witt.
As the court found the company was not insolvent the appointment of a receiver under the circumstances as shown by the record was unwarranted and constituted an abuse of discretion by the court.